


110 HR 6299 IH: To prohibit the Secretary of Transportation or the

U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6299
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2008
			Mr. Meeks of New York
			 (for himself, Mr. Nadler,
			 Mr. Sires, and
			 Mr. Kuhl of New York) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To prohibit the Secretary of Transportation or the
		  Administrator of the Federal Aviation Administration from conducting auctions,
		  implementing congestion pricing, limiting airport operations, or charging
		  certain use fees at airports.
	
	
		1.Prohibition on
			 federally-imposed auctions and congestion pricing at commercial
			 airports
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of Transportation and the Administrator of the Federal Aviation Administration
			 may not promulgate any regulation or take any action to regulate the scheduling
			 of airline operations at any commercial airport in the United States if such
			 regulation or action includes the Secretary or the Administrator—
				(1)auctioning rights
			 or permission to conduct airline operations at such airport;
				(2)implementing
			 peak-period pricing or another form of congestion pricing at such
			 airport;
				(3)(A)withdrawing the right or
			 permission to conduct operations at such airport (except for a withdrawal for
			 operational reasons or pursuant to the terms or conditions of such right or
			 permission); or
					(B)requiring a carrier to transfer any
			 such right or permission to another person;
					(4)charging a fee for
			 the right or permission to use navigable airspace at such airport; or
				(5)requiring, or
			 providing incentives or disincentives to, airport proprietors to take any of
			 the actions described in paragraphs (1) through (4).
				(b)Savings
			 provisionNothing in this Act
			 may be construed to limit the ability of a State, a political subdivision of a
			 State, or a political authority of more than 1 State that owns or operates a
			 commercial airport from carrying out its proprietary powers and rights.
			
